PREGERSON, Circuit Judge,
concurring in part, and dissenting in part.
I concur in the majority’s conclusion that Flores’ was convicted of an aggravated felony by virtue of his 365-day sentence. I respectfully dissent from the majority’s view that this court lacks jurisdiction to consider Flores’ equal protection argument. I would find that this court has jurisdiction based on our holding in Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002) (holding that we retain jurisdiction to review purely legal questions of statutory eligibility).